Citation Nr: 0202244	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and September 2000 RO 
rating decisions that denied entitlement to non-service-
connected pension.


REMAND

In this case, the Board finds that a remand is required for 
several reasons.  First, a remand is required because it is 
unclear whether the veteran was afforded his right to 
representation during all stages of his appeal.  VA 
regulations provide that, when a veteran appeals to the 
Board, he ". . . will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person."  
38 C.F.R. § 20.600 (2001).  If a veteran appoints a 
representative, the RO is to give the representative an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to certification of 
the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000).  

In the present case, the veteran's representative requested 
an extension of time for filing the VA Form 646.  This was 
done in June 2001.  The representative indicated that 
additional time was needed because he was in the process of 
obtaining medical records from the Social Security 
Administration (SSA).  A handwritten undated notation on the 
representative's request indicated that there was no need to 
delay the appeal because a reply had already been received 
from the SSA.  Thereafter, it does not appear that the RO 
allowed the representative opportunity to prepare a VA Form 
646.  Perhaps the representative did not seek another 
opportunity to do so, especially because the veteran was 
later placed on the Board's hearing docket, but this is not 
evident from the file.  Consequently, the absence of a VA 
Form 646, or other annotation explaining the absence, 
suggests that the veteran was not afforded his full right to 
representation during all stages of the appeal.  38 C.F.R. 
§ 20.600.  As such, the representative who assisted the 
veteran at the RO must be given an opportunity to provide 
argument on the veteran's behalf, which argument must be 
considered by the RO.  

The Board also notes that the veteran has at times failed to 
report for VA examinations scheduled in conjunction with his 
claim.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, and the examination was scheduled in 
conjunction with claims other than original compensation 
claims, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) 
(2001).  As the veteran's claim is for non-service-connected 
pension, this provision is applicable.  

In this case, although the veteran failed to appear for 
several VA examinations in 1999, and the RO noted in its 
November 1999 denial that evidence that was expected from the 
VA examinations could not be considered, an undated entry in 
the record indicates that the veteran's VA examination 
notices were mailed to the wrong address.  Although the 
veteran's examinations were subsequently rescheduled for 
August 2000, in an August 2000 VA examination report, the 
examiner noted that the veteran appeared to be angry and 
uncooperative, and walked away after the examination without 
returning for scheduled orthopedic and psychiatric 
examinations.  The record also indicates that on the date of 
the scheduled examinations, the veteran became upset, and 
complained that the compensation and pension department was 
not ready for him because all of his paperwork was not ready.  
Although 38 C.F.R. § 3.655 dictates that the veteran's claim 
should be denied for failing to report to the examinations 
without good cause, the Board notes that the veteran was 
never expressly notified that his failure to report for the 
August 2000 examinations would result in a denial of his 
claim.  Additionally, he has not yet been afforded an 
opportunity to present argument and/or evidence on why he 
failed to report for the examinations as scheduled, nor has 
he been provided a statement of the case (SOC) or a 
supplemental statement of the case (SSOC) with respect to the 
provisions of 38 C.F.R. § 3.655.  Consequently, to ensure him 
due process of law and to avoid the possibility of prejudice, 
the Board will remand the matter to the RO so that he can be 
given notice of this provision and opportunity to respond.  

Also, a remand is required because there are private medical 
records that should be associated with the claims file.  The 
record indicates that the veteran has received treatment from 
Dr. R. A. Benton at Osteopathic Hospital for injuries 
resulting from blunt trauma to the head.  The clinical 
records of this treatment are not in the file.  Therefore, as 
these private medical records are pertinent to the evaluation 
of the claimed residuals of skull fractures and concussions, 
the RO should attempt to associate these medical records with 
the claims file.

Additionally, the veteran has repeatedly claimed that he 
received both Social Security disability benefits and 
Supplemental Security Income (SSI).  In March 2001, the RO 
attempted to locate all SSA decisions and supporting medical 
records.  In May 2001, the RO was informed by the SSA that 
the veteran's claim had been denied in 1990, and his file was 
subsequently destroyed.  However, it is unclear from the 
record whether it was a SSA disability claim or SSI claim 
that was denied.  Consequently, another attempt should be 
made to obtain any SSA records.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  

As for adjudication of the underlying claim for a permanent 
and total rating, it should be pointed out that the law has 
changed during the pendency of the veteran's appeal.  
Effective September 17, 2001, for example, the provisions of 
38 U.S.C.A. § 1502 (West 1991) were changed such that a 
person shall now be considered to be permanently and totally 
disabled if such person is disabled as determined by the 
Commissioner of Social Security for purposes of any benefits 
administered by the Commissioner.  Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran should therefore be informed 
of the changes and given opportunity to present additional 
evidence and argument.  

Finally, should the RO determine that good cause has been 
shown for failure to report to scheduled VA examinations, the 
RO should reschedule examinations necessary to assign a 
percentage of impairment for each of the veteran's 
disabilities.  Basic eligibility for pension is established 
if it is shown that a veteran is permanently and totally 
disabled from non-service-connected disability not the result 
of the veteran's willful misconduct, and he served in the 
active military, naval, or air service:

(1)  for ninety days or more during a period 
of war;

(2)  during a period of war and was 
discharged or released from such service for 
a service-connected disability;

(3)  for a period of ninety consecutive days 
or more and such period began or ended during 
a period of war; or

(4)  for an aggregate of ninety days or more 
in two or more separate periods of service 
during more than one period of war.

38 U.S.C.A. § 1521(a), (j) (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance as to how a veteran's 
entitlement to a permanent and total disability rating is to 
be adjudicated.  See, e.g., Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Brown v. Derwinski, 2 Vet. App. 444 (1992).  Among the 
instructions provided by the Court is a directive that VA 
perform an evaluation "under the Schedule for Rating 
Disabilities to determine the percentage of impairment caused 
by each disability."  Roberts, 2 Vet. App. at 390.

In the present case, the RO evaluated several of the 
veteran's disabilities, including residuals of a fractured 
hand, residuals of a fractured ankle, residuals of 
concussions, and antisocial personality disorder.  However, 
the record suggests that the veteran likely has other 
disabilities that should also be evaluated.  It appears from 
the veteran's service medical records that he may also have 
scars on the right hand and the right side of the torso.  
Private medical records indicate that the veteran was 
diagnosed with atypical psychosis, schizotypal personality 
disorder, dysthymic disorder, dependent personality disorder, 
and a possible left eye disability.  VA medical records 
indicate that the veteran was diagnosed with depression.  
Additionally, an August 2000 VA examination report indicates 
that the veteran reported suffering from residuals from a 
hairline fracture of the left temporal bone, loss of hearing 
in the left ear, residuals from a fracture of the parietal 
bone, injuries to both hands, injury to the left knee, injury 
to the right shoulder, seizures, severe headaches, and 
hepatitis C.  A one-inch scar along the right front parietal 
area was noted.  Should the RO find that good cause is shown 
for the veteran's failure to report to earlier scheduled 
examinations, examinations should again be scheduled to 
address all of these putative disabilities.  

Development such as that sought by this remand is consistent 
with the mandate of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  The VCAA requires VA to notify the 
claimant and the claimant's representative of information 
required to substantiate a claim.  The new law also 
establishes a broader VA obligation to obtain relevant 
records, advise a claimant of the status of those efforts, 
and a requirement to provide a VA medical examination in 
cases where such evidence is necessary to make a decision.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
evidentiary development sought above is in part requested to 
comply with the VCAA.  In re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the new law are met.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should inform the veteran of 
the provisions of 38 C.F.R. § 3.655 and 
their application to his claim.  The 
veteran should be given opportunity to 
provide good cause for his failure to 
appear for the previously scheduled 
examinations.  

2.  The RO should contact the SSA to 
obtain any records pertinent to the 
veteran's receipt of Social Security 
disability benefits or SSI, as well as 
the medical records relied upon when SSA 
addressed any such claims.  If no 
records are found exist, it should be 
clearly stated in the record as to which 
claim the finding refers, Social 
Security disability or SSI.

3.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment 
for any disability.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review, including treatment records from 
Dr. R. A. Benton at Osteopathic 
Hospital.  The records should be 
associated with the claims file.  If any 
identified records are not obtained, the 
RO should notify the veteran of the 
records that could not be obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken with respect to the claim.  

4.  If good cause is shown for failure 
to appear at the previously scheduled VA 
examinations, and examinations are still 
deemed necessary to establish 
entitlement to a permanent and total 
rating, the veteran should be scheduled 
for examinations to determine the 
severity of each disability.  All 
disabilities should be examined, 
including the following:  

(a) an orthopedic examination should 
be scheduled for the purpose of 
assessing the current severity of 
disability affecting both hands, the 
right ankle, the left knee, the 
right shoulder, and fractures of the 
skull.  The claims folder and a copy 
of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests necessary to 
apply pertinent rating criteria 
should be accomplished.  

With regard to any problems with the 
joints, attention should be given to 
the presence or absence of pain, any 
limitation of motion, ankylosis, 
deformity or other impairment. The 
examiner should conduct range of 
motion studies.  The examiner should 
first record the range of motion 
observed on clinical evaluation, in 
terms of degrees.  If there is 
clinical evidence of pain on motion, 
the examiner should indicate the 
degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairment, 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, etc., and should equate such 
problems to limitation of motion 
beyond that shown clinically.  (In 
other words, functional losses due 
to pain, etc. may result in 
disability tantamount to that 
contemplated by the criteria for a 
higher rating.  If so, the examiner 
should so state.)  

(b) The veteran should be scheduled 
for a mental disorders examination 
for purposes of ascertaining the 
nature and extent of all current 
psychiatric disability.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  All indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.  The 
examiner should diagnose all mental 
disorders and specifically address 
the severity of any antisocial 
personality disorder, as well as any 
dementia due to head trauma.  The 
examiner should specifically 
indicate whether the veteran's 
psychiatric disabilities are severe 
enough to interfere with his social 
and occupational functioning or to 
require continuous medication; 
whether his symptoms are controlled 
by continuous medication; whether 
his symptoms decrease work 
efficiency continuously, 
occasionally, or only during periods 
of significant stress; whether he 
has panic attacks and, if so, 
whether they occur less than once a 
week, once a week, more than once a 
week, or continuously; whether there 
is memory loss and, if so, whether 
it relates to the short- or long-
term memory and whether it is mild 
(relating to names, directions, or 
recent events) or more severe 
(relating to one's own name, one's 
own occupation, or the names of 
close relatives); and whether any 
condition is manifested by depressed 
mood, anxiety, suspiciousness, 
chronic sleep impairment, flattened 
affect, difficulty in understanding 
complex commands, impaired judgment 
and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional 
rituals that interfere with routine 
activities, impaired impulse 
control, spatial or temporal 
disorientation, neglect of personal 
appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an 
inability to perform the activities 
of daily living, difficulty in 
adapting to stressful circumstances, 
difficulty in establishing and 
maintaining effective work and/or 
social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech. The examiner 
should provide a Global Assessment 
of Functioning (GAF) score and an 
explanation of the score's meaning 
within the context of applicable 
rating criteria.  All clinical 
findings should be reported in 
detail.   

(c) The veteran should be scheduled 
for an audiometric examination to 
assess any hearing loss.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  All indicated 
evaluations, studies, and tests 
deemed necessary by the examiner 
should be accomplished.  

(d) The veteran should be scheduled 
for an examination to assess the 
nature and severity of any seizure 
disorder. The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
All indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  
The examiner should specifically 
indicate whether the veteran suffers 
major or minor seizures, in 
accordance with 38 C.F.R. § 4.124a 
(Diagnostic Codes 8910 through 8914) 
(2001).  The examiner should also 
note whether there is a confirmed 
diagnosis of epilepsy with a history 
of seizures, and whether continuous 
medication is necessary for the 
control of epilepsy.  The frequency 
of seizures should be reported.  The 
neurological examination should also 
include consideration of any 
headache disability or any other 
concussion residual.  The examiner 
should indicate whether the 
headaches are complete, prostrating 
and prolonged, how frequently they 
occur, and whether the headaches are 
productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a 
(Diagnostic Code 8100) (2001).  The 
examiner should also indicate if 
such headaches are symptomatic of 
brain trauma.  38 C.F.R. § 4.124a 
(Diagnostic Code 8045) (2001). 

(e) The veteran should be scheduled 
for an examination to assess the 
nature and severity of any 
hepatitis.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
prior to the evaluation.  All 
necessary tests and studies should 
be performed, and clinical 
manifestations should be reported in 
detail.  The examiner is requested 
to confirm whether the veteran has 
hepatitis.  The examiner is 
specifically requested to note 
whether or not the veteran's 
hepatitis has healed, whether there 
is evidence of liver damage and the 
degree of such, and whether there is 
any evidence of any gastrointestinal 
symptomatology, fatigue, or 
anxiety/depression and/or the need 
for dietary restrictions or other 
therapeutic measures.  38 C.F.R. 
§ 4.114 (Diagnostic Code 7345) 
(2001).

(f) The veteran should be scheduled 
for an examination to assess the 
severity of any scars on the right 
hand, right side of the torso, and 
parietal area. The severity of any 
ecchymosis of the left eye should 
also be evaluated.  The claims 
folder and a copy of this remand 
should be made available to and 
reviewed by the examiner prior to 
the examination.  The examiner 
should indicate whether the veteran 
has slight or moderate 
disfigurement, severe disfigurement, 
complete disfigurement, or 
exceptionally repugnant deformity as 
contemplated by applicable rating 
criteria.  38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2001).  
Marked discoloration or color 
contrast and the extent of tissue 
loss should be identified.  The 
examiner should also state whether 
any scarring is poorly nourished 
with repeated ulceration, or tender 
and painful on objective 
demonstration.  38 C.F.R. § 4.118 
(Diagnostic Codes 7803, 7804) 
(2001).  Any functional debility due 
to any scarring should also be 
described in detail.

(g) The RO should ensure that all 
examination reports comply with this 
remand, especially with respect to 
the instructions to provide medical 
opinions.  If any report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.  

5.  When the development deemed 
necessary is accomplished, the RO should 
review the record and re-adjudicate the 
issue on appeal.  The RO should ensure 
that requirements of the VCAA are met.  
If examinations are rescheduled and 
conducted, each identified disability 
should be rated in accordance with 
pertinent rating criteria.  If the 
benefit sought remains denied, whether 
denied in accordance with 38 C.F.R. 
§ 3.655, or by application of pertinent 
rating criteria following further 
evidentiary development, a SSOC should 
be issued.  The SSOC should specifically 
refer to the provisions of 38 C.F.R. § 
3.655 (2001) and the impact of this 
regulation on the veteran's claim.  It 
should also refer to the changes in non-
service-connected pension statutes as 
set forth in Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran should be 
afforded an opportunity to respond.  His 
representative at the RO should be given 
an opportunity to file a VA Form 646 
before the case is returned to the Board 
for further appellate review.

The purpose of this remand is to ensure due process of law.  
No action is required of the veteran until he receives 
further notice; however, the veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

